Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a non-final Office Action on the merits.  Claims 21-40 are currently pending and are addressed below.

Information Disclosure Statement
The information disclosure statement (IDS) is being considered by the examiner.

Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. 

Drawings
The drawings are objected to because several Figures are blurry, with Fig. 7B specifically being illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 28, and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choe et al. (US 2011/0264305). 

	
	
Regarding claim 21:
Choe teaches a system for remote operating and monitoring a robot, comprising: 
a remote network comprising at least one processor configured to execute computer readable instructions (communication server 120, external devices, see at least Figs. 2, 6, 7), the at least one processor being coupled to a controller of the robot, the computer readable instructions cause the at least one processor to, 
receive a first communications to the remote network from the controller of the robot (see at least Fig. 11, authenticate S242); 
issue a response from the remote network, the response corresponding to a request by the remote network to receive data from the robot (see at least Fig. 11, request monitoring image and cleaning map S243); and 
(see at least Fig. 11, transmit monitoring image and cleaning map S244, see at least [0092-0100]).


Regarding claim 28:
Choe teaches a method for remote operating and monitoring a robot, comprising: 
receiving a first communications to the remote network from a controller of a robot (see at least Fig. 11, authenticate S242), the controller being configured to issue the first communications via executing computer readable instructions;
 issuing a response from the remote network to the controller of the robot, the response corresponding to a request by the remote network to receive data from the robot (see at least Fig. 11, request monitoring image and cleaning map S243); and
 receiving a second communications to the remote network from the controller corresponding to the data requested by the remote network (see at least Fig. 11, transmit monitoring image and cleaning map S244, see at least [0092-0100]).

Regarding claim 35:
Choe teaches a computer readable medium as above.

Claim Rejections - 35 USC § 103


Regarding claim 22:
Choe further teaches wherein the at least one processor of the remote network is further configured to execute computer readable instructions to, receive from the second communications map related data, the map related data comprising at least one of a computer readable map produced during operation of the robot by the controller or data required by the at least one processor to produce a computer readable map (see at least Fig. 11, transmit monitoring image and cleaning map S244, see at least [0092-0100]); and
 generate a report based on the map related data, the report details the performance of the robot (generating and displaying a cleaning map including at least cleaned/non cleaned areas, location, modes, etc. see at least [0064-66], Figs. 8-9. The Examiner notes that broadly interpreted, generating and displaying a map as in Fig. 8 meets this claim limitation.). 
Alternately or in addition, Angle teaches a system and method of controlling a cleaning robot in a home environment, including monitoring sensor data from the robot and generating a usage report on an external device (see at least [0092] for storing various past collected data, [0132-0137], [0147-0153], Figs. 13-17 [0189] for various reports relating to the robot’s performance.).


Regarding claim 23:
Choe and Angle both teach wherein the report includes at least one of power on/off times of the robot (see at least Angle Fig. 15 [0092]), operation in different modes including at least an autonomous and manual modes, cleaning distance, cleaning area (see at least Angle Fig. 6-7, Choe [0025], Fig. 8), operation time (see at least Angle Fig. 15 [0092]), assists called (see at least Angle Fig. 17), and data usage.

Regarding claim 26:
Angle further teaches wherein the report is communicated to an operator of the robot via an email or file transfer (see at least [0198).

Regarding claims 29, 30, 33, 36, 37 and 40:
Choe and Angle teach a method and computer readable medium as above.
Claim Rejections - 35 USC § 103
Claims 24-25, 31, 32, 38, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Choe and Angle as applied to claim 22 above, and further in view of Kaino et al. (US 2018/0286056.

Regarding claims 24-25:
Choe and Angle both further teach wherein at least one processor is further configured to execute computer readable instructions to, update the computer readable map to produce an updated computer readable map, the update being configured automatically via the at least one processor executing the computer readable instructions or in response to a human providing an input to an access point coupled to the remote network (see at least Choe [0035], Angle [0119] [0040]).
Choe and Angle are silent as to the remote network performing the SLAM and transmitting it to the robot.
Kaino teaches a system and method of map building and localizing a mobile robot in an environment including optionally performing SLAM processing on an external processor and transmitting it to a robot (see at least [0042]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the mobile robot SLAM mapping system and method including communication and information processing on an external processor as taught by Choe and Angle with the known technique of utilizing the external processor for processing SLAM data as taught by Kaino in order to utilize available processing resources to save 

Regarding claims 31, 32, 38, and 39:
Choe and Angle teach a method and computer readable medium as above.


Claim Rejections - 35 USC § 103


Claims 21, 27, 28, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Prats (US 9,687,983).

Regarding claim 21:
Prats teaches a system for remote operating and monitoring a robot, comprising: 
a remote network comprising at least one processor configured to execute computer readable instructions (client computing device 120, see at least Fig. 1, column 6, lines 7-27), the at least one processor being coupled to a controller of the robot, the computer readable instructions cause the at least one processor to, 
receive a first communications to the remote network from the controller of the robot (request for assistance, see at least column 8); 
receive a second communications to the remote network corresponding to the data requested by the remote network (providing images from camera 184 of robot to grasp pose system 110, implemented on device 120 in some embodiments, see at least column 7 line 55-column 8 line 5).
Prats does not explicitly teach issuing a response from the remote network. However, the Examiner notes that such communication protocols are well-known in the art in the form of handshaking, internet protocols, etc. It is well known in the art to request, acknowledge, and confirm data sent between devices on a network. 	Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art to utilize any known communication protocols, including requesting data to be sent, acknowledging that data is ready to be received, confirming data receipt, etc. as is conventional in network communications.

Regarding claim 27:
Prat further teaches wherein, the first communications includes an indication that the robot has ceased autonomous operation at a first time (see at least column 8 unable to autonomously determine grasp); and the second communications includes data from at least one sensor on the robot acquired during a time window surrounding the first time (sending image data, see at least column 8).

Regarding claims 28 and 34, Prat teaches a method as in claims 21 and 27 above.
Regarding claim 35, Prat teaches a computer readable medium as above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RINK whose telephone number is (571)272-4863.  The examiner can normally be reached on Monday-Friday 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ryan Rink/           Primary Examiner, Art Unit 3664